DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/535,121, filed August 8, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed October 18, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 16/535,121, which include: Amendments to the Specification pp.2-3, Amendments to the Claims pp.4-9, and Remarks pp.10-22 (containing applicant’s amendments). 
Regarding applicant’s Remarks on p.10, examiner has acknowledged Claims 1-3, 8-10, and 15-17 have been amended. Claims 1-20 remain pending in the application. 
Regarding applicant’s Remarks on p.13, examiner has acknowledged applicant’s Amendments to the Specification have overcome each and every specification objection previously set forth in the Non-Final Office Action mailed July 15, 2021. 
Regarding applicant’s Remarks on p.14, examiner acknowledges applicant’s Amendments to the Claims have resolved the indefinite issues identified in Claims 2, 9, and 16, and therefore the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed July 15, 2021 are withdrawn. 
Regarding applicant’s Remarks on p.14, examiner acknowledges applicant’s Amendments to the Claims have resolved the lack of written description issues identified in Claims 3, 10, and 17, and therefore the respective §112(a) rejections previously set forth in the Non-Final Office Action mailed July 15, 2021 are withdrawn. 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/535,121, which include: Remarks pp.10-22 (containing applicant’s arguments). 
Regarding applicant’s Remarks on pp.11-13, examiner acknowledges applicant’s arguments to the Objections to the Drawings and have considered them, and while some of the arguments have overcome certain identified drawing objections (with those corresponding objections withdrawn), examiner has found that the arguments regarding addressing the identified informalities to be not persuasive. Hence the existing objections relating to drawing informalities are still maintained and listed in the relevant section below.
Regarding applicant’s Remarks on pp.12-13:
“Regarding the other miscellaneous objections in Sections 6(a)-(g) of the Office Action, Applicant responds as follows: 
(a) The arrow at reference 310 indicates the "virtual, network, and storage components of the network" can supply part of the "real-time information 315" supplied to KPI engine 320. See Specification at ¶ [075]. 
(b) Reference 413 is illustrated as applying to reactive faults. See also id. at ¶¶ [079], [082]. 
(c) The arrows are generally meant to show information flow between the various elements of FIG. 4. Other figures provide additional specificity regarding the information flow. 
(d) The relationship of element 423 is explicitly explained in the specification, as noted above. See id. at ¶ [083]. 
(e) and (f):Applicant will consider moving the "Data Modeling" and "Data Store" labels into the noted boxes rather than outside of them, as suggested. 
(g) The "experiment," "test," and "tune" boxes within the tuning processes 103 are just meant to illustrate examples of what can be included in the tuning processes 103. See id. at ¶[102].”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that the above informalities should be addressed in order to improve clarity in the drawings. Examiner also acknowledges that while the applicant has stated in the above arguments that certain drawing objections can be considered (see above (e) and (f)), examiner has also noted that the 
Regarding applicant's Remarks on pp.14-17 for Claims 1-20 under 35 U.S.C 101, examiner  acknowledges applicant’s arguments and have considered them, and have found them to be persuasive, and as such, the earlier §101 rejections previously set forth in the Non-Final Office Action mailed July 15, 2021 are now withdrawn.
Regarding applicant’s Remarks on pp.18-22 for Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur] and for Claims 4,11, and 18 under U.S.C. 103 as being unpatentable over Calo in view of Vasseur, in further view of Suthar et al., U.S. PGPUB 2020/0134441, filed 10/26/2018 [hereafter referred as Suthar], examiner’s acknowledges applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner has also noted applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below. 
Regarding applicant’s Remarks on pp.18-19:
“In short, none of the references select symptoms to define a problem based on information received from both virtual and physical components. Calo is cited for this subject matter. Office Action at 35. However, Calo only monitors virtual components and does not "receiv[e] physical fault information from a physical component in the SDDC" or a model with "symptoms [that] are selected based on spatial analysis that links events at the virtual component and the physical component," as claimed by Applicant. The Examiner cites to paragraph [0051] of Calo. Office Action at 35. Although that paragraph does mention that a fault can pertain to physical and virtual resources, the same paragraph also specifies that the determining "whether there is a failure or performance degradation ... is performed by monitoring virtual objects (e.g., network functions, virtual links, applications, and so forth). Calo at ¶ [0051]. This reading of Calo is confirmed by the other cited portions. For example, step 510 in both FIGs. 4 and 5 involves "fault triggers for network functions." See id. at FIG. 5, ref. 510. Likewise, step 550 involves recovering a network function, application components, or a service chain. Id. at ¶ [0054]. Consequently, Calo does not disclose or suggest "receiving physical fault information from a physical component in the SDDC" or a model with "symptoms [that] are selected based on spatial analysis that links events at the virtual component and the physical component," as claimed by Applicant.”. Examiner has considered this argument and finds the argument to be not persuasive. 
Applicant is directed to the analysis of the entire context that is present in Calo [0051]: “At step 530, determine whether there is a failure or performance degradation. Step 530 is performed by monitoring virtual objects (e.g., network functions, virtual links, applications, and so forth). … The fault can pertain, but is not limited to, for example, physical and virtual resources, VM, application levels, CPU failure, memory failure, NIC failure, … disk crash, guest OS crash …, vSwitch failure, and so forth. The performance degradation can pertain but is not limited to, application and infrastructure Key Performance Indicators (KPIs), latency (average, highest, lowest, etc.), jitter, throughput, packet loss at the segment or end-to-end level, CPU usage, memory usage, disk usage, availability, jitter …, rejected … requests, energy consumption, request queue size …, MOS …, and so forth.” The term “infrastructure Key Performance Indicators (KPIs)” is interpreted to represent symptoms related to physical and virtual infrastructure elements, where the physical infrastructure consists of network elements associated with the physical layer. Faults involving hardware resources and elements such as CPU, memory, NIC, hard disk represent physical resource-related faults at the physical layer of a network, as well as representing the building blocks of larger physical components (such as a server or router or other computing device within a network, including the bare-metal framework for running virtualization software to perform virtual functions). The reference of “virtual objects” in Calo is related to the context of portraying all elements in a network in terms of a network service chain, which is defined as a graph representation (Calo [0019]), and thus, the term “virtual objects” should not be read as limiting that all monitored resources producing faults are pure virtual functions. Applicant’s specification points to key performance indicators and faults as representing symptoms (paragraph [081]: “The ML engine 430 can use this insight to tune the models by changing the symptoms (e.g., which KPIs and/or faults together can indicate a problem).”). Applicant’s specification paragraphs [032]-[033] further indicate that physical faults are detected by a fault detection engine, and that these fault notifications (which include hardware A fault detection engine (also called a "physical analytics engine") can determine and send the fault notification to the ML engine. The fault information can be a notification or warning, in one example. For example, the fault detection engine can monitor for hardware temperature, a hardware port becoming non-responsive, packet loss, and other physical faults. Physical faults can require operator intervention when the associated hardware is completely down. … The fault detection engine can perform causal analysis (for example, cause and effect) based on information from the physical layer. … In one example, physical fault notifications can be generated based on a model of relationships, including a map of domain managers in the network.”.
Regarding applicant’s Remarks on pp.19-20:
“The Office Action further cites to paragraph [0070] of Calo for the concept of "symptoms [that] are selected based on spatial analysis that links events at the virtual component and the physical component," as claimed by Applicant. Although that paragraph does state that Calo can "maintain a network graph (topology) and control VNF dependencies" and can use machine learning to "adjust the appropriate threshold across monitored resources," there is no mention or suggestion in Calo of actually selecting the symptoms in the first place based on the linking of the events at the virtual and physical component. Said another way, Calo falls short because the symptoms are not selected based on links of events at the physical and virtual layers; instead Calo only cross-layer maps a virtual failure to determine which physical resources are related rather than using events at both the virtual and physical layers. At most, Calo adjusts thresholds for existing symptoms based on the monitored virtual components and the mapping of those virtual components to physical components. It does not select the symptoms in the first place based on events that occur at both the virtual and physical components. 
The Office Action does correctly admit that Calo does not disclose "wherein the symptoms are selected based on spatial analysis," as claimed by Applicant. Office Action at 39- 40. Instead, the Office Action relies on FIG. 4 and paragraph [0065] of Vasseur. Id. But Vasseur does not cure the deficiencies noted above of Calo. For example, Vasseur does not actually select the symptoms or change the symptoms for an alert based on spatial analysis. 
Vasseur also does not appear to analyze events at both the virtual and physical component as part of the spatial analysis. Instead, Vasseur just uses machine learning to perform root cause analysis. Vasseur at ¶ [0065].”. Examiner has considered this argument and finds the argument to be not persuasive.
As indicated earlier, Calo monitors faults related to physical and virtual elements, where the virtual elements are based on a physical layer containing hardware resources. Under its broadest reasonable interpretation, spatial analysis is directed to analyzing the relationships between faults from physical and virtual elements and their corresponding failure and/or alarm events. As identified in the Non-Final Office Action mailed July 15, 2021, Calo [0070] teaches performing analysis of the faults and associated failures, and finding cause-and-effect relationships between those faults and failures and their resulting events and alarms:  “… the present invention can involve monitoring, in near real-time, the performance and behavior of the infrastructure … and application layers … the present invention can identify the exact cause and source of the failure, and correlated failures. … Additionally, in an embodiment, the present invention can define the policies for events and alarms. Further, in an embodiment, the present invention can perform a cross-layers mapping of failures and their correlation. Also, in an embodiment, the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications.”. As indicated in the Non-Final Office Action mailed July 15, 2021, the further details related to how to perform the spatial analysis, involving selection of symptoms, and issuing alerts in the context of a machine learning analyzer is taught by Vasseur (as cited in Vasseur Figures 3 and 4, [0050], [0065]-[0068], [0071]-[0074], where it is indicated in Vasseur [0072]: “As described previously, the one or more anomaly detector(s) 406 may use machine learning to identify anomalous events based on calculated measures of anomaly severity. In various embodiments, the techniques herein propose attempting to determine the causation between the set of candidate cKPIs and an anomaly, as quantified by the anomaly scores from anomaly detector(s) 406, around the time of the anomaly.”), which is in line with the definition of spatial analysis as defined by the applicant’s specification paragraph [022]: “Spatial analytics can determine co-related symptoms by looking for anomalies that occur at the same time slice. This can, for example, result in a model that looks at particular KPIs and faults together at the same time.”
Regarding applicant’s Remarks that Vasseur merely uses machine learning to perform “root cause analysis”, examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that the applicant’s specification also indicates that the machine learning engine in the claimed invention performs “root cause analysis”, as found in applicant’s paragraphs [061]-[063], where the alert generated by the ML engine includes identifying alarms that contain a root-cause analysis that correlates the faults and symptoms to a problem: “The symptoms themselves can be determined and tuned based correlations discovered by the spatial analysis in stage 240, in an example. As time goes on, further tuning can19 result in a different collection of symptoms having different thresholds. Together, the symptoms can define which KPIs are compared to which dynamic thresholds. … When a problem exists, at stage 225 the ML engine can send a predictive alert to a destination associated with the root cause object. … The alert sent to the destination (e.g., orchestrator) can include a root cause analysis ("RCA") used by the destination for performing the remedial action. The RCA can be a hardware alert that is sent to the self-healing component. The RCA can come from the physical or virtual analytics engine and identify at least one virtual component (for example, VNF) whose KPI attributes were used in detecting the problem along with the correlating physical hardware device.”. Identification of a root cause is a goal of performing spatial analysis, which associates symptoms that are closely associated with an anomaly (fault) in order to generate an alert to trigger further corrective action to resolve the anomaly, as indicated in Vasseur [0068]: “During operation, service 302 may receive telemetry data from the monitored network (e.g., anonymized data 336 and/or data 334) and, in turn, assess the data using one or more anomaly detectors 406. At the core of each anomaly detector 406 may be a corresponding anomaly detection model, such as an unsupervised learning-based model. When an anomaly detector 406 detects a network anomaly, output and visualization interface 318 may send an anomaly detection alert to a user interface (UI) for review by a subject matter expert (SME), network administrator, or other user. In particular, there may be any number of key performance indicators (KPIs) measured from the network that anomaly detector(s) 406 may assess. Notably, the anomaly detector(s) 406 may calculate anomaly scores for the KPIs over time and, if an anomaly score exceeds an anomaly detection threshold, anomaly detector(s) 406 may raise an anomaly detection alert.”. 
As noted above, applicant’s remaining arguments are directed to the newly amended claim limitations, such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below.

Drawings
The drawings are objected to because of the following informalities:
Figure 3: It is unclear the significance of the little arrow within the block “Virtual Network Storage 310”. This informality should be corrected to improve the clarity of the drawing, without introducing new matter. Appropriate correction is required.
Figure 4: It is unclear if the reference character ‘413’ includes both arrows labeled ‘REACTIVE FAULTS’ and ‘PREDICTIVE ALERTS’, or just includes the arrow labeled ‘REACTIVE FAULTS’. It is also unclear if these two arrows (consisting of different types of dashed/dotted lines) are associated with neighboring element 410 (i.e., they represent respective inputs and outputs for element 410). This informality should be corrected to improve the clarity of the drawing, without introducing new matter. Appropriate correction is required.
Figure 4: There are two other sets of arrows (shown in this figure (one with solid lines, and one with a slightly different dashed lines), with no explanation of their meaning/significance and whether they are different from the two sets of arrows next to element 410. This informality should be corrected to improve the clarity of the drawing, without introducing new matter. Appropriate correction is required.
Figure 4: It is unclear the relationship of element 423 with the surrounding elements 415, 420, and 430 (i.e., is it associated with the solid line arrow pointing from element 415 ‘MODEL’ to element 430 ‘MACHINE LEARNING ENGINE’, or is it associated with the dashed arrow pointing from element 420 ‘CORRELATION ENGINE’ to element 430 ‘MODEL’, or does it apply to both?). 
Figure 6: The label ‘DATA STORE’ appears to be associated with element 625, but it is not within the box tagged as element 625 but rather floating outside the box. It is suggested that the label be placed within the box for clarity. This informality should be corrected to improve the clarity of the drawing, without introducing new matter. Appropriate correction is required.
Figure 6: The label ‘DATA MODELING’ appears to be associated with element 620, but it is not within the box tagged as element 620 but rather floating outside the box. It is suggested that the label be placed within the box for clarity. Appropriate correction is required.
Figure 6: There are no reference characters associated with the boxes ‘EXPERIMENT’, ‘TEST’, ‘TUNE’ within element 630. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur], in further view of Davis, David, "Using Smart Alerts in vRealize Operations 6.0 - David Davis Post #23", June 1, 2015, 5 pages [hereafter referred as Davis].
Regarding amended Claim 1, Calo teaches
(Currently Amended) A method for self-aware service assurance for a software-defined data center ("SDDC"), comprising: 
receiving key performance indicators ("KPIs") of a virtual component in the SDDC (Examiner’s note: Calo Figure 2, elements 200, 210 teaches a network infrastructure comprising of processing nodes containing processors and memory, with a network service chain connecting each node, connected over a network cloud; collectively this network represents a software-defined data center (Calo [0018]-[0019]; [0031]-[0034]). Calo Figure 4, elements 450, 460; Figure 5, element 530 further teaches a system and a method performing real-time monitoring and fault analysis for a network service chain, with a data collector 450 retrieving fault and performance degradation data from the network service chain 460 (Calo [0043]; Figure 4 element 450 and step 530; Figure 5, element 530, including performance degradation metrics representing symptoms as taught in [0051]: “The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs), latency (average, highest, lowest, etc.), jitter, throughput, packet loss at the segment or end-to-end level, CPU usage, memory usage, disk usage, availability, …”).); 
receiving physical fault information from a physical component in the SDDC (Examiner’s note: As indicated earlier, Calo teaches system and a method performing real-time monitoring and fault analysis for a network service chain, with a data collector 450 retrieving fault and performance degradation data from the network service chain 460 (Calo [0043]; Figure 4 element 450 and step 530; Figure 5, element 530, including physical fault information representing a problem associated with the symptoms as taught in Calo [0051]).); 
issuing [failure information] based on a model that specifies symptoms and a problem associated with the symptoms (Examiner’s note: Calo Figure 4, elements 410, 420, 430, 432, step 540, step 550; Figure 5, element 540; [0018]-[0021]; [0037]-[0040] teaches identifying failures based on the monitored fault and performance degradation data collected from step 450 using the performance degradation metrics (representing symptoms, which includes KPIs; Calo [0051]) and physical fault information (representing a problem associated with the symptoms; Calo [0051]), where the physical fault information and associated performance degradation metrics form a model (which was earlier defined under broadest reasonable interpretation as a collection of associated physical fault and KPIs in table form). The identification and reporting of this information are sent from an analyzer and predictor module 410 to a fault and service chains manager 420 and to a managing entity 430 containing an orchestration element 432 (Calo Figure 4, elements 410, 420, 430, arrows for steps 540 and steps 550; Calo [0041]-[0042]; and [0052]: “At step 540, identify application failures, for example, based on any failures and/or performance degradation determined at step 530. … At step 550, recover network function/application components or a network service chain.”). The process of identifying failures ), 
wherein the symptoms are selected based on [network stability] analysis that links events at the virtual component and the physical component (Examiner’s note: Calo Figure 4, element 410 teaches an analyzer using machine learning and associated heuristics analyzing network stability issues by performing correlations between service requirements (representing events) and resources (representing physical and virtual components) on the collected data (Calo [0045]: “The analyzer and predictor 410 can use various approaches from analytics and statistics including, but not limited to, machine learning and heuristics, in order to correlate service requirements and resources.” and [0070]: “… the present invention can identify the exact cause and source of the failure, and correlated failures. … the present invention can define the policies for events and alarms. … the present invention can perform a cross-layers mapping of failures and their correlation. … the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications.”). This correlation performed in the analyzer is a form of network stability analysis, where network stability issues can be the result of hardware (representing physical components) or software issues/misconfigurations (representing virtual components) (Calo Figures 7-8, elements 771, 781, 772, 782, 773, 783; [0069]: “Various failures and failure causes are shown. …NIC failure 771 is probably caused by a MTU size misconfiguration 781. … a VNF failure 772 is probably caused by security group rules not being configured 782. … a new VNF release changing behavior 773 is probably caused by a vNIC buffer overflow 783. …”).), 
wherein the symptoms include dynamic KPI thresholds (Examiner’s note: Calo Figure 4, element 410 teaches using the machine learning capability in the analyzer to learn and dynamically adjust thresholds for monitored resources and applications (Calo [0070]: “ … the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications”), where these applications include associated KPIs (Calo [0051]: “The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs) …”), thereby indicating that the thresholds for these application KPIs are dynamic thresholds.), and 
wherein the [identified failures] notifies an orchestrator to perform a corrective action (Examiner’s note: Calo Figure 4, elements 430, 432, 470, steps 550 and 560; Figure 5, elements 550, 550A, 550B, 550C, 550D and Figure 6, element 560 and [0052] teaches based on the identified failures sent to the managing entity 430 containing an orchestrator 432 (Calo [0042]: “The managing entity 430 includes a VNF manager 431 and a VNF MANO (Management and Orchestration) element 432.”), where the managing entity (and hence involving the orchestrator) performs corrective actions on the network service chain to resolve the failure (Calo [0053]-[0058]: “At step 550, recover network function/application components or a network service chain. … step 550 includes one or more of steps 550A, 550B, 550C, and 550D. … At step 550A, restore one or more virtual objects or application states for stateful functions. … At step 550B, spin up a new VM/container based on one or more policies (e.g., use a hot stand-by if the involved application is sensitive to packet loss). … At step 550C, adjust virtual objects' configuration parameters. … At step 550D, point to alternate VM/container and virtual objects. … At step 560, update the network graph with the new component(s), while satisfying network service policy (and data center policy) and Quality of Service (QoS).”).); 
analyzing … network stability related to the virtual and physical components (Examiner’s note: Calo Figure 4, element 410 teaches an analyzer using machine learning and associated heuristics analyzing network stability issues by performing correlations between service requirements (representing events) and resources (representing physical and virtual components) on the collected data (Calo [0045]: “The analyzer and predictor 410 can use various approaches from analytics and statistics including, but not limited to, machine learning and heuristics, in order to correlate service requirements and resources.” and [0070]: “… the present invention can identify the exact cause and source of the failure, and correlated failures. … the present invention can define the policies for events and alarms. … the present invention can perform a cross-layers mapping of failures and their correlation. … the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications.”). This correlation performed in the analyzer is a form of network stability analysis, where network stability issues can be the result of hardware (representing physical components) or software issues/misconfigurations (representing virtual components) (Calo Figures 7-8, elements 771, 781, 772, 782, 773, 783; [0069]: “Various failures and failure causes are shown. …NIC failure 771 is probably caused by a MTU size misconfiguration 781. … a VNF failure 772 is probably caused by security group rules not being configured 782. … a new VNF release changing behavior 773 is probably caused by a vNIC buffer overflow 783. …”).); and 
based on the analysis of network stability, tuning the model symptoms (Examiner’s note: As indicated earlier, Calo teaches an analyzer using machine learning and associated heuristics analyzing network stability issues by performing correlations between service requirements (representing events) and resources (representing physical and virtual components) on the collected data (Calo [0045] and [0070]). The analyzer uses machine learning to perform continuous learning, anticipating, and adjusting appropriate thresholds across monitored resources and applications, thereby tuning the symptoms of a model, where these applications include associated KPIs (Calo [0070]: “ … the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications” and Calo [0051]: “The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs) …”).) ...  
While Calo does teach a process of identifying failures and sending them to a managing entity that includes an orchestration module (as an indirect form of issuing and notifying alerts indicating the detected failures), and an analyzer module that utilizes machine learning techniques to perform network stability analysis, Calo does not explicitly teach
issuing an alert …
wherein the symptoms are selected based on spatial analysis …
… alert notifies …
analyzing, by a machine learning engine …
Vasseur teaches
issuing an alert (Examiner’s note: Vasseur teaches a network assurance process 248 triggering and sending alerts, where the alert notifies certain monitored network health or conditions (Vasseur [0037]: “… network assurance process 248 may use any number of predefined health status rules, to enforce policies and to monitor the health of the network, in view of the observed conditions of the network. For example, one rule may be related to maintaining the service usage peak on a weekly and/or daily basis and specify that if the monitored usage variable exceeds more than 10% of the per day peak from the current week AND more than 10% of the last four weekly peaks, an insight alert should be triggered…”). Vasseur further teaches an anomaly detector 406 within a machine learning based analyzer 312 raising an alert, where it can be forwarded to a user via a user interface (Vasseur [0046]: “Notably, the anomaly detector(s) 406 may calculate anomaly scores for the KPIs over time and, if an anomaly score exceeds an anomaly detection threshold, anomaly detector(s) 406 may raise an anomaly detection alert.” and [0068]: “When an anomaly detector 406 detects a network anomaly, output and visualization interface 318 may send an anomaly detection alert to a user interface (UI) for review by a subject matter expert (SME), network administrator, or other user.”). While it is not explicitly mentioned in Vasseur, a person having ordinary skill in the art would realize that these alert notifications can be sent to a management software entity (such as an orchestrator module taught in Calo), which can be interpreted as an automated form of a subject matter expert.) …
wherein the symptoms are selected based on spatial analysis (Examiner’s note: Vasseur Figure 4, elements 400, 406, 408, 410 teaches performing root cause analysis in a machine learning based analyzer that includes an anomaly detector and anomaly clusterer module to perform spatial analysis for a set of candidate cKPIs and target KPI (tKPI), both of which represent symptoms for a model. This analysis is done for each set of cKPIs and tKPIs identified at a given reference time period, thus obtaining a set of cKPI values associated with the tKPI (Vasseur [0065], [0068], and Vasseur [0071]-[0074]: “Note that there might be different sets of cKPIs for each use case of interest. … Said differently, the specified set of cKPIs represent the most likely contributors to anomalies in the tKPI. … As described previously, the one or more anomaly detector(s) 406 may use machine learning to identify anomalous events based on calculated measures of anomaly severity. Such a measure is also referred to herein as an anomaly score. … The first step of the root cause analysis may entail an anomaly clusterer 408 looking at periods of high anomaly, as described by a cluster of anomalous events with the sum of the tKPI anomaly scores being high (e.g., above a certain threshold). … Given a time period of reference, anomaly clusterer 408 may obtain the set of values for that time period for one or more cKPI from the set of cKPIs designated as potential root causes of a tKPI anomaly. In various embodiments, anomaly clusterer may also collect the corresponding set of values of the tKPI anomaly score from anomaly detector(s) 406, which measure the anomaly severity over various times.”).) …
… alert notifies (Examiner’s note: As indicated earlier, Vasseur teaches a network assurance process 248 triggering and sending alerts, where the alert notifies certain monitored network health or conditions (Vasseur [0037]). As indicated earlier, Vasseur teaches an anomaly detector 406 within a machine learning based analyzer 312 raising an alert, where it can be forwarded to a user via a user interface ((Vasseur [0046] and [0068]). While it is not explicitly mentioned in Vasseur, a person having ordinary skill in the art would realize that these alert notifications can be sent to a management software entity (such as an orchestrator module taught in Calo), which can be interpreted as an automated form of a subject matter expert.) …
analyzing, by a machine learning engine (Examiner’s note: Vasseur Figure 3, elements 312, 314 teaches a network assurance service implemented in a cloud service that monitors and collects telemetry, traffic data from the network to monitor the health and condition of the network, where the network assurance service contains a machine-learning based analyzer 312 to analyze and identify network issues (Vasseur [0036]-[0037]; Vasseur [0043]-[0049]; and Vasseur [0050]: “In various embodiments, cloud service 302 may include a machine learning (ML)-based analyzer 312 configured to analyze the mapped and normalized data from data mapper and normalizer 314. Generally, analyzer 312 may comprise a power machine learning-based engine that is able to understand the dynamics of the monitored network, as well as to predict behaviors and user experiences, thereby allowing cloud service 302 to identify and remediate potential network issues before they happen.”) and [0041]: “Example machine learning techniques that network assurance process 248 can employ may include, but are not limited to, nearest neighbor (NN) techniques (e.g., k-NN models, replicator NN models, etc.), statistical techniques (e.g., Bayesian networks, etc.), clustering techniques (e.g., k-means, mean-shift, etc.), neural networks (e.g., reservoir networks, artificial neural networks, etc.), support vector machines (SVMs ), logistic or other regression, Markov models or chains, principal component analysis (PCA) (e.g., for linear models), multi-layer perceptron (MLP) ANNs (e.g., for non-linear models), replicating reservoir networks (e.g., for non-linear models, typically for time series), random forest classification, or the like.”) …
Both Calo and Vasseur are analogous art since they both teach network analyzers that collect physical fault and KPI data and analyzing them to detect network stability issues in a network assurance system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the network analyzer of Calo and enhance it with the alerting and machine-learning algorithms used in the machine-learning based network analyzer of Vasseur as a way to perform detection of network stability issues and failures. The motivation to combine is taught in Vasseur, as a machine learning based analyzer represents an efficient and automated way to process and identify, and predict patterns in high-dimensional data collected from the network, which in turn improves the overall network reliability. Furthermore, using a set of machine learning processes that work in conjunction with each other to solve various use cases within the network allows the system to constantly learn and adapt to new network conditions and traffic characteristics, thereby improving the adaptability and robustness of the system (Vasseur [0055]-[0056]: “Machine learning-based analyzer 312 may be specifically tailored for use cases in which machine learning is the only viable approach due to the high dimensionality of the dataset and patterns cannot otherwise be understood and learned. For example, finding a pattern so as to predict the actual user experience of a video call, while taking into account the nature of the application, video CODEC parameters, the states of the network (e.g., data rate, RF, etc.), the current observed load on the network, destination being reached, etc., is simply impossible using predefined rules in a rule-based system. … Accordingly, analyzer 312 may rely on a set of machine learning processes that work in conjunction with one another and, when assembled, operate as a multi-layered kernel. This allows network assurance system 300 to operate in real-time and constantly learn and adapt to new network conditions and traffic characteristics. In other words, not only can system 300 compute complex patterns in highly dimensional spaces for prediction or behavioral analysis, but system 300 may constantly evolve according to the captured data/observations from the network.”).
While Calo in view of Vasseur teaches an anomaly triggering alerts based on reaching certain thresholds, Calo in view of Vasseur does not explicitly teach
… including changing which simultaneous symptoms indicate the alert.
Davis teaches
… including changing which simultaneous symptoms indicate the alert (Examiner’s note: Davis “What Are vRealize Operations 6.x Smart Alerts?” teaches smart alert definitions containing multiple symptoms and associated with clear recommendations and actions for remediation, where these actions and recommendations correspond to applying or changing the symptoms representing the alert. Davis further teaches two concurrent symptoms associated with a cluster-based alert, with each symptom associated with high CPU usage on different VMs, and corresponding actions and recommendations indicating enabling DRS (distributed resource scheduling) to load balance the cluster, and adding more vCPUs to a VM to alleviate the symptom, where these recommendations and actions correspond to changes in the concurrent symptoms that are indicating the common alert.). 
Both Calo in view of Vasseur and Davis are analogous art since they both teach systems that generate alerts triggered by reaching certain thresholds for symptoms detected in networking systems.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the anomaly detector detecting multiple symptoms (cKPIs) as taught in Calo in view of Vasseur and enhance the alerting process to produce an aggregate alert based on multiple symptoms as taught in Davis as a way to combine related symptoms to represent and identify and trigger a singular alert summarizing the symptoms. The motivation to combine is taught in Davis, since combining related symptoms to a common singular alert not only reduces the amount of alert indications sent to a user, but also clearly isolate and identify the common root cause of the related symptoms and allow the system to provide clear recommendations for alleviating and clearing the alert, thus improving Davis “What Are vRealize Operations 6.x Smart Alerts?” and “How do Smart Alerts Work?”).).
Regarding amended Claim 2, Calo in view of Vasseur, in further view of Davis teaches
(Currently Amended) The method of claim 1, further comprising 
receiving, on a graphical user interface ("GUI"), a user selection of which KPIs are used as symptoms in the model (Examiner’s note: Vasseur Figure 4, elements 318, 418, 312 teaches a network assurance service implemented in a cloud system that includes an output and visualization interface that contains a KPI specifier 418 that displays a set of causation KPIs (cKPIs) to be used as symptoms in the model (where the model is defined earlier from claim 1 as a group of symptoms and a problem associated with the symptoms) (Vasseur [0057]: “Cloud service 302 may also include output and visualization interface 318 configured to provide sensory data to a network administrator or other user via one or more user interface devices…”; [0067]: “At the core of architecture 400 may be the following components: …  a KPI specifier 418.”; and [0063]-[0065] and [0071]: “Referring again to FIG. 4, output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”).), 
wherein adjusting the model symptoms includes changing the symptoms to a group of KPIs discovered by spatial analytics of the machine learning engine (Examiner’s note: Vasseur Figure 4, elements 400, 406, 408, 410 teaches performing root cause analysis in a machine learning based analyzer that includes an anomaly detector and anomaly clusterer module to perform spatial analysis for a set of candidate cKPIs and target KPI (tKPI), both of which represent symptoms for a model. This analysis is done for each set of cKPIs and tKPIs identified at a given reference time period, thus obtaining a set of cKPI values associated with the tKPI (Vasseur [0065] and [0071]-[0074]: “Note that there might be different sets of cKPIs for each use case of interest. … Said differently, the specified set of cKPIs represent the most likely contributors to anomalies in the tKPI. … As described previously, the one or more anomaly detector(s) 406 may use machine learning to identify anomalous events based on calculated measures of anomaly severity. Such a measure is also referred to herein as an anomaly score. … The first step of the root cause analysis may entail an anomaly clusterer 408 looking at periods of high anomaly, as described by a cluster of anomalous events with the sum of the tKPI anomaly scores being high (e.g., above a certain threshold). … Given a time period of reference, anomaly clusterer 408 may obtain the set of values for that time period for one or more cKPI from the set of cKPIs designated as potential root causes of a tKPI anomaly. In various embodiments, anomaly clusterer may also collect the corresponding set of values of the tKPI anomaly score from anomaly detector(s) 406, which measure the anomaly severity over various times.”). These cKPIs are then reported to a KPI cross-correlator to calculate correlation scores for each cKPIs; the KPI cross-correlator and clusterer work together to evaluate the scores and adjust to different time windows to capture all possible cKPIs, with each adjustment discovering a different set of cKPIs (symptoms) in a model (where the model is defined earlier from claim 1 as a group of symptoms and a problem associated with the symptoms) (Vasseur [0079] and [0084]: “Thus, in various, embodiments, anomaly clusterer 408 and KPI cross-correlator 410 may operate in conjunction with one another to evaluate the cross-correlation scores for the cKPIs using different time windows. In other words, changes in the network context that causes an anomaly on an observed tKPI can happen at different time scales, so correlations need to be considered at multiple time scales, to capture all possible cKPIs that may be at the root cause.”).).  
wherein the discovered group of KPIs differs from the user selection of KPIs (Examiner’s note: As indicated earlier, Vasseur teaches spatial analysis to identify (“discover”) a set of cKPIs associated with the tKPI, where the sources of the cKPIs and tKPIs are distinct, i.e., set of cKPIs are selected from a larger group of possible cKPIs (which have not been associated with the tKPI yet), and the tKPI is an identified target KPI identified by a user/subject matter expert (Vasseur [0071]: “… a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.” and [0069]-[0070]: “For example, if cloud service 302 is calibrated to detect abnormal on-boarding times in a wireless (or wired) network, then the on-boarding time is the tKPI and the cKPIs are all KPIs used to explain the issue.  … These cKPIs may include, for example the average amount of onboarding durations observed in the network, the number of clients attempting to onboard the network, the number of … (AAA) failures in the network, an/or the … (DHCP) error count. …”).).
Regarding amended Claim 3, Calo in view of Vasseur, in further view of Davis teaches
(Currently Amended) The method of claim 1, 
wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis recognizing a pattern of KPI values for a period of time (Examiner’s note: Vasseur Figure 4, elements 400, 410, 418, 318 teaches a machine learning based analyzer performing cognitive analytics to detect (“recognize”) patterns, where the analyzer contains a KPI cross-correlator 410 to perform cross-correlation across time series of tKPI anomaly scores and time series of cKPIs (representing a temporal analysis) by calculating cross-correlations scores to identify measures of cross-correlations between tKPI and cKPI, and plotting these scores over time in order to detect patterns of high correlations and KPI values during a time window (Vasseur [0052]: “…the aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets.” and [0077]-[0079] and Figures 6A, 6B). The identified cKPIs are displayed to a user via a KPI specifier to further tune the KPIs by way of an adaptive threshold module (Vasseur [0071]: “… output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”;  [0064]: “Cross correlation is then performed among the KPIs at multiple time scales to select probable causes, using a centralized minimum threshold correlation factor. Such a threshold can also be dynamically optimized using user feedback, so as to constantly improve the set of selected KPI.”; and [0082]: “Referring again to FIG. 4, architecture 400 may also include an adaptive threshold module 412, in various embodiments. During execution, adaptive threshold module 412 may be configured to dynamically adjust the correlation threshold used by KPI cross-correlator 410 to select and report cKPIs as the root cause of a tKPI anomaly. For example, in one embodiment, adaptive threshold module 412 may do so based on feedback received by output and visualization interface 318 via the UI regarding the reported anomalies and/or cKPI(s) indicated as the causes of the anomalies. Such a mechanism may be used to ensure that only the most likely cKPIs are presented to the user as the root cause of a tKPI anomaly.”).).  
Regarding original Claim 5, Calo in view of Vasseur, in further view of Davis teaches
(Original) The method of claim 1, further comprising 
storing the KPIs in a time series database in association with time periods (Examiner’s note: Vasseur Figure 2, elements 240, 245 teaches a computing device implementing the network assurance process containing the machine learning analyzer containing memory and an area within memory to store data structures, which includes storing the cKPIs and tKPIs used in the temporal/time series analysis performed by the KPI cross-correlator, where the storage of cKPIs and tKPIs data in memory, along with cross-correlation scores, over a period of time to plot the graphs shown in Vasseur Figures 5, 6A, 6B, 7, 8A and 8B represent a time series database (Vasseur [0075]: “According to various embodiments, architecture 400 may also include KPI cross-correlator 410 configured to perform cross-correlation across the time series of tKPI anomaly scores and the time series of cKPIs.” and  [0034]: “The memory 240 comprises a plurality of storage locations that are addressable by the processor(s) 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments described herein. The processor 220 may comprise necessary elements or logic adapted to execute the software programs and manipulate the data structures 245.”).), 
wherein the KPIs in the time series database are used to recognize KPI patterns, the KPI patterns being used to tune the model symptoms (Examiner’s note: Vasseur Figure 4, elements 400, 410, 418, 318: A machine learning based analyzer performing cognitive analytics to detect patterns (Vasseur [0052]: “…the aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets.”), where the analyzer contains a KPI cross-correlator 410 to perform cross-correlation across time series of tKPI anomaly scores and time series of cKPIs (representing a temporal analysis) by calculating cross-correlations scores to identify measures of cross-correlations between tKPI and cKPI, and plotting these scores over time in order to detect patterns of high correlations and KPI values during a time window (Vasseur [0077]-[0079] and Figures 6A, 6B). The identified cKPIs are displayed to a user via a KPI specifier (Vasseur [0071]: “… output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”) to further tune the KPIs by way of an adaptive threshold module (Vasseur [0064]: “Cross correlation is then performed among the KPIs at multiple time scales to select probable causes, using a centralized minimum threshold correlation factor. Such a threshold can also be dynamically optimized using user feedback, so as to constantly improve the set of selected KPI.”, and [0082]: “Referring again to FIG. 4, architecture 400 may also include an adaptive threshold module 412, in various embodiments. During execution, adaptive threshold module 412 may be configured to dynamically adjust the correlation threshold used by KPI cross-correlator 410 to select and report cKPIs as the root cause of a tKPI anomaly. For example, in one embodiment, adaptive threshold module 412 may do so based on feedback received by output and visualization interface 318 via the UI regarding the reported anomalies and/or cKPI(s) indicated as the causes of the anomalies. Such a mechanism may be used to ensure that only the most likely cKPIs are presented to the user as the root cause of a tKPI anomaly.”).).  
Regarding original Claim 6, Calo in view of Vasseur, in further view of Davis teaches
(Original) The method of claim 1, further comprising 
storing objects in a graph database to represent relationships between physical and virtual network components in the SDDC (Examiner’s note: Calo Figure 4, elements 450, 410, 420, step 520 teaches an analyzer and predictor 410 and fault and service change manager 420 deriving forwarding network graphs and maintaining the forwarding network graphs from the collected data, where the forwarding network graphs (representing a graph database) contain objects representing the relationships between virtual functions (within the physical components) and links in the network (i.e., the data center) (Calo [0044]: “The analyzer and predictor 410 receives the collected data from the data collector. The analyzer and predictor 410 processes and analyses the data to determine potential failures.”; Figure 5, step 520: “Derive a network graph by discovering the topology of the network service.”; [0046]:” The faults and service chains manager 420 maintains the network service graph topology and the sequence order of network service chains based on the commonality of component(s) and end-to-end network service requirements.”; and [0018]-[0021]: “A network service is a composition of network functions (e.g., Virtual Network Functions (VNFs) that is defined by its functional and deployment specification. The network service can be managed as a graph which includes precedence and dependence relationships. The graph can be referred to as a network service chain (also referred to as a Forwarding Graph (FG)). … a network service chain (or "service chain" in short) can be represented as a set of virtual objects (VNFs) with attributes and relationships connected in a graph. Application level policies for fault diagnosis are set using the attributes and relationships in the graph. Recovery actions are taken based on evaluation of the policies and monitoring status of the virtual objects (e.g., VNFs, Virtual Links (VLs), etc.). … The network graph is derived by discovering the topology of the network service chains and identifying common components of the service chains. … The behavior of the virtualized network functions and virtual links, which compose a network service is monitored to determine the failing common component(s).”).), 
wherein spatial analysis uses nodes from the graph database to determine which KPIs and faults to include as symptoms in the model (Examiner’s note: Calo Figure 4, element 410 teaches an analyzer and predictor 410 receiving collected data from a data collector, where the analyzer and predictor monitors the objects in a network forwarding graph (Calo [0051]: “Step 530 is performed by monitoring virtual objects (e.g., network functions, virtual links, applications, and so forth.”). Vasseur Figure 4, elements 400, 406, 408, 410 teaches performing root cause analysis in a machine learning based analyzer that includes an anomaly detector and anomaly clusterer module to perform spatial analysis for a set of candidate cKPIs and target KPI (tKPI), both of which represent symptoms for a model. This analysis is done for each set of cKPIs and tKPIs identified at a given reference time period, thus obtaining a set of cKPI values associated with the tKPI (Vasseur [0065] and [0071]-[0074]: “Note that there might be different sets of cKPIs for each use case of interest. … Said differently, the specified set of cKPIs represent the most likely contributors to anomalies in the tKPI. … As described previously, the one or more anomaly detector(s) 406 may use machine learning to identify anomalous events based on calculated measures of anomaly severity. Such a measure is also referred to herein as an anomaly score. … The first step of the root cause analysis may entail an anomaly clusterer 408 looking at periods of high anomaly, as described by a cluster of anomalous events with the sum of the tKPI anomaly scores being high (e.g., above a certain threshold). … Given a time period of reference, anomaly clusterer 408 may obtain the set of values for that time period for one or more cKPI from the set of cKPIs designated as potential root causes of a tKPI anomaly. In various embodiments, anomaly clusterer may also collect the corresponding set of values of the tKPI anomaly score from anomaly detector(s) 406, which measure the anomaly severity over various times.”). These cKPIs are then reported to a KPI cross-correlator to calculate correlation scores for each cKPIs; the KPI cross-correlator and clusterer work together to evaluate the scores and adjust to different time windows to capture all possible cKPIs, with each adjustment discovering a different set of cKPIs (symptoms) in a model (which is interpreted from claim 1 as a group of symptoms and a problem associated with the symptoms) (Vasseur [0079] and [0084]: “Thus, in various, embodiments, anomaly clusterer 408 and KPI cross-correlator 410 may operate in conjunction with one another to evaluate the cross-correlation scores for the cKPIs using different time windows. In other words, changes in the network context that causes an anomaly on an observed tKPI can happen at different time scales, so correlations need to be considered at multiple time scales, to capture all possible cKPIs that may be at the root cause.”).).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur], in further view of Davis, David, "Using Smart Alerts in vRealize Operations 6.0 - David Davis Post #23", June 1, 2015, 5 pages [hereafter referred as Davis] as applied to Claim 1; in further view of Suthar et al., U.S. PGPUB 2020/0134441, filed 10/26/2018 [hereafter referred as Suthar].
Regarding original Claim 4, Calo in view of Vasseur, in further view of Davis as applied to Claim 1 teaches
(Original) The method of claim 1, further comprising 
… wherein tuning the model symptoms is based on results from the new machine learning algorithm (Examiner’s note: Vasseur Figure 4, elements 400, 410, 418, 318 and [0041] teaches a machine learning based analyzer 312 utilizing any number of machine learning models to perform analysis and predictions of network issues, including detecting behavioral patterns and correlations with network performance metrics, where the analyzer contains a KPI cross-correlator 410 to perform cross-correlation across time series of tKPI anomaly scores and time series of cKPIs (representing a temporal analysis;) by calculating cross-correlations scores to identify measures of cross-correlations between tKPI Vasseur [0077]-[0079]; Figures 6A, 6B, and [0075]: “According to various embodiments, architecture 400 may also include KPI cross-correlator 410 configured to perform cross-correlation across the time series of tKPI anomaly scores and the time series of cKPIs.” and [0051]-[0052]: “Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics… Cognitive Analytics Model(s): The aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets. … Analyzer 312 may characterize such patterns by the nature of the device (e.g., device type, OS) according to the place in the network, time of day, routing topology, type of AP/WLC, etc., and potentially correlated with other network metrics (e.g., application, QoS, etc.).”). The identified cKPIs are displayed to a user via a KPI specifier to further tune the KPIs by way of an adaptive threshold module (Vasseur [0071]: “… output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”; [0064]: “Cross correlation is then performed among the KPIs at multiple time scales to select probable causes, using a centralized minimum threshold correlation factor. Such a threshold can also be dynamically optimized using user feedback, so as to constantly improve the set of selected KPI.”, and [0082]: “Referring again to FIG. 4, architecture 400 may also include an adaptive threshold module 412, in various embodiments. During execution, adaptive threshold module 412 may be configured to dynamically adjust the correlation threshold used by KPI cross-correlator 410 to select and report cKPIs as the root cause of a tKPI anomaly. For example, in one embodiment, adaptive threshold module 412 may do so based on feedback received by output and visualization interface 318 via the UI regarding the reported anomalies and/or cKPI(s) indicated as the causes of the anomalies. Such a mechanism may be used to ensure that only the most likely cKPIs are presented to the user as the root cause of a tKPI anomaly.”).).
However, Calo in view of Vasseur, in further view of Davis does not teach
… switching to a new machine learning algorithm based on analysis of the network stability, … 

… switching to a new machine learning algorithm based on analysis of the network stability (Examiner’s note: Suthar teaches a selection component 245 within an anomaly detection application 230 monitoring network KPIs that performs a selection process to change a machine learning model  , where this selection process for changing a new machine learning model is based upon monitoring and analyzing collected network data from physical and virtual network resources over a period of time (Suthar Figure 2, elements 230, 245; [0024]; [0032]: “… each Machine Learning Model 255 is trained based on data corresponding to one or more identified intervals of time and/or intervals of dates (e.g., each model corresponds to a particular time and/or day of the week). In such an embodiment, when a new data point is received, the Selection Component 245 determines which Machine Learning Model(s) 255 to select based on the time of day and/or day of the week associated with the data. …” and Suthar [0019]; [0024]; [0028]: “In one embodiment, the various time granularities (e.g., time of day, day of the week, weekends or weekdays, etc.) serve as parameters or features to be selected or deselected. In one embodiment, the Selection Component 245 utilizes one or more filter methods, which involve applying statistical measures to assign a score for each feature. The features can then be ranked based on this score, and selected or excluded from the data set. In another embodiment, the Selection Component 245 utilizes a wrapper method, which involves preparing, evaluating, and comparing different combinations of features. A predictive model can then be used to evaluate the combinations of features and a score is assigned for model accuracy.”).), …  
Both Calo in view of Vasseur, in further view of Davis and Suthar are analogous art since they both teach network stability analysis in network assurance systems using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the machine learning based analyzer of Calo in view of Vasseur, in further view of Davis and enhance it by incorporating the selection component of Suthar as a way to perform selection of different machine learning algorithms. The motivation to combine is taught in Suthar, as a way to automate the selection and usage of the appropriate machine learning algorithm that is most relevant for detecting anomalies in the incoming collected network data, thereby improving the efficiency (Suthar [0032]: “Advantageously, by utilizing these various granularities, the Selection Component 245 can focus the training and use of the Machine Learning Models 255 to the data that is most relevant for newly received data points.”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur], in further view of Davis, David, "Using Smart Alerts in vRealize Operations 6.0 - David Davis Post #23", June 1, 2015, 5 pages [hereafter referred as Davis] as applied to Claim 1; in further view of Bigelow, Stephen J., Taming data center disturbances with vRealize Operations Manager, published 4/23/2015, 3 pages [hereafter referred as Bigelow].
Regarding original Claim 7, Calo in view of Vasseur, in further view of Davis as applied to Claim 1 teaches
(Original) The method of claim 1, 
… packet drop rates … [as metrics] (Examiner’s note: Calo teaches performance degradation metrics includes packet loss at the segment or end-to-end level, which is functionally equivalent to packet drop rates (Calo [0051]: “The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs), latency (average, highest, lowest, etc.), jitter, throughput, packet loss at the segment or end-to-end level, …”).) …
However, Calo in view of Vasseur, in further view of Davis does not teach
wherein the model compares [metrics] to a dynamic threshold, 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold.  
Bigelow teaches
wherein the model compares [metrics] to a dynamic threshold (Examiner’s note: Bigelow, 3rd paragraph teaches using a network management platform (VMware vRealize Operations Manager - vROps) to create alert definitions using thresholds for metrics for monitoring purposes, where the process of monitoring involves watching, tracking and comparing thresholds against existing network metrics (such as server health, and other physical and virtual elements) (“A threshold is the point at which a behavior or metric becomes abnormal. Monitoring tools such as vROps can set and track many different thresholds of activities across the environment. Metrics include watching server fan speeds and temperatures, processor and memory demands, performance details (such as CPU usage or wait time), server cluster health and configuration details, and many other physical and virtual elements. VMware's vROps uses thresholds to create alert definitions that can generate warning messages and take other user-defined actions in response.”).), 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold (Examiner’s note: Bigelow, 4th-5th paragraphs teaches using vROps to analyze the physical and virtual environment on-demand (in real time) and deriving the dynamic thresholds using current data and historical data to issue changes to the dynamic threshold (“VMware's vROps supports dynamic thresholds which are derived from both historical and current performance data. Dynamic thresholds allow vROps to configure alerting and activity thresholds based on what the physical and virtual environment is actually doing over time. … Dynamic thresholds are usually recalculated on a regular schedule, but administrators can update them on-demand by selecting Administration> Support> Dynamic Thresholds> Start. This runs an update and processes the most recent metric data. Administrators can start and stop the calculation process, watch the completion percentage as it progresses or review the timestamps and metric counts used to formulate the dynamic thresholds.”).).  
Both Calo in view of Vasseur, in further view of Davis and Bigelow are analogous art since they both teach monitoring performance metrics in networks comprising physical and virtual components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the data collector of Calo in view of Vasseur, in further view of Davis and incorporate the automated threshold update process of Bigelow as a way to dynamically update performance metric thresholds. The motivation to combine is taught in Bigelow, as manually defining dynamic thresholds is not practical when there are a large set of metrics to define, and using a management tool to scan historical performance data in real-time provides an automated way to determine dynamic thresholds, thus improving efficiency in the system (Bigelow 6th-7th paragraphs: “Conventional wisdom suggests the use of dynamic thresholds wherever possible. The justification is a matter of complexity; a modern enterprise may monitor thousands -- maybe hundreds of thousands -- of metrics. It's not practical for an administrator to know the "normal" point of every threshold. While it's certainly possible to set thresholds manually, the result is often sub-optimal and is almost impossible to maintain, especially as business needs and the data center change over time. … Tools like vROps scan the entire environment, watch performance and store historical performance data in a database. When using dynamic thresholds, the tool processes the historical data and looks for patterns, then determines thresholds with clear deviations from normal behaviors. As those patterns change, the thresholds can adjust automatically without administrative intervention. It's an application of "machine learning" which is finding adoption in cloud computing services.”).
Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur].
Regarding amended Claim 8, Calo teaches
(Currently Amended) A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for self-aware service assurance for a software- defined data center ("SDDC") (Calo [0071]-[0072]: “The present invention may be a system, a method, and/or a computer program product … The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. … A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se …”), 
the stages comprising: 
receiving key performance indicators ("KPIs") of a virtual component in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
receiving physical fault information from a physical component in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
issuing [failure information] based on a model that specifies symptoms and a problem associated with the symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), 
wherein the symptoms are selected based on [network stability] analysis that links events at the virtual component and the physical component (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), 
wherein the symptoms include dynamic KPI thresholds (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), and 
wherein the [identified failures] notifies an orchestrator to perform a corrective action (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
analyzing … network stability related to the virtual and physical components (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); and 
based on the analysis of network stability, tuning the model symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …  
While Calo does teach a process of identifying failures and sending them to a managing entity that includes an orchestration module (as an indirect form of issuing and notifying alerts indicating the detected failures), and an analyzer module that utilizes machine learning techniques to perform network stability analysis, Calo does not explicitly teach
issuing an alert …
wherein the symptoms are selected based on spatial analysis …
wherein the alert notifies …
analyzing, by a machine learning engine …
… including adding first and second symptoms to the model, the first symptom being met by KPIs from the virtual component and the second symptom being met by physical fault information from the physical component.

issuing an alert (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
wherein the symptoms are selected based on spatial analysis (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
wherein the alert notifies (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
analyzing, by a machine learning engine (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
… including adding first and second symptoms to the model, the first symptom being met by KPIs from the virtual component and the second symptom being met by physical fault information from the physical component (Examiner’s note: As indicated earlier, Vasseur teaches a group of cKPIs that are part of the larger group of cKPIs that may be detected through spatial analysis to identify a set of cKPIs associated with the tKPI, in order to correlate and detect anomalies related to the tKPI. Vasseur Figure 1B; [0017]-[0027], [0080]-[0081] teaches the cKPIs associated with a tKPI resulting from the spatial analysis can be related to physical network entity such as the impact of a “bad” radio (Vasseur [0060], with the “bad” radio corresponding to the “second symptom being met by physical fault information from the physical component”), and a total AAA authentication time or total DHCP time, where these total AAA authentication time or total DHCP time can be calculated over network topologies containing virtual links, such as virtual private networks (thus making these times corresponding to the “first symptom being met by KPIs from the virtual component”).).
Both Calo and Vasseur are analogous art since they both teach network analyzers that collect physical fault and KPI data and analyzing them to detect network stability issues in a network assurance system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the network analyzer of Calo and enhance it with the alerting and machine-learning algorithms used in the machine-learning based network analyzer of Vasseur as a way to perform 
Regarding amended Claim 9, Calo in view of Vasseur teaches
(Currently Amended) The non-transitory, computer-readable medium of claim 8, the stages further comprising 
receiving, on a graphical user interface ("GUI"), a user selection of which KPIs are used as symptoms in the model (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.), 
wherein adjusting the model symptoms includes changing the symptoms to a group of KPIs discovered by spatial analytics of the machine learning engine (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.),  
wherein the discovered group of KPIs differs from the user selection of KPIs (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.).
Regarding amended Claim 10, Calo in view of Vasseur teaches
(Currently Amended) The non-transitory, computer-readable medium of claim 8, 
wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis recognizing a pattern of KPI values for a period of time (This claim limitation is similar in scope to a corresponding limitation in Claim 3, and hence is rejected under similar rationale.).  
Regarding original Claim 12, Calo in view of Vasseur teaches
(Original) The non-transitory, computer-readable medium of claim 8, the stages further comprising 
storing the KPIs in a time series database in association with time periods (This claim limitation is similar in scope to a corresponding limitation in Claim 5, and hence is rejected under similar rationale.), 
wherein the KPIs in the time series database are used to recognize KPI patterns, the KPI patterns being used to tune the model symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 5, and hence is rejected under similar rationale.).  
Regarding original Claim 13, Calo in view of Vasseur teaches
 The non-transitory, computer-readable medium of claim 8, the stages further comprising 
storing objects in a graph database to represent relationships between physical and virtual network components in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 6, and hence is rejected under similar rationale.), 
wherein spatial analysis uses nodes from the graph database to determine which KPIs and faults to include as symptoms in the model (This claim limitation is similar in scope to a corresponding limitation in Claim 6, and hence is rejected under similar rationale.).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur] as applied to Claim 8; in further view of Bigelow, Stephen J., Taming data center disturbances with vRealize Operations Manager, published 4/23/2015, 3 pages [hereafter referred as Bigelow].
Regarding original Claim 14, Calo in view of Vasseur as applied to Claim 8 teaches
(Original) The non-transitory, computer-readable medium of claim 8, 
… packet drop rates … [as metrics] (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.) …
However, Calo in view of Vasseur does not teach
wherein the model compares [metrics] to a dynamic threshold, 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold.  
Bigelow teaches
wherein the model compares [metrics] to a dynamic threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.), 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.).  
Calo in view of Vasseur and Bigelow are analogous art since they both teach monitoring performance metrics in networks comprising physical and virtual components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the data collector of Calo in view of Vasseur and incorporate the automated threshold update process of Bigelow as a way to dynamically update performance metric thresholds. The motivation to combine is taught in Bigelow, as provided in the prior art claim mapping of Claim 7 recited above.
Claims 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur], in further view of Suthar et al., U.S. PGPUB 2020/0134441, filed 10/26/2018 [hereafter referred as Suthar].
Regarding original Claim 11, Calo in view of Vasseur as applied to Claim 8 teaches
(Original) The non-transitory, computer-readable medium of claim 8, the stages further comprising 
… wherein tuning the model symptoms is based on results from the new machine learning algorithm (This claim limitation is similar in scope to a corresponding limitation in Claim 4, and hence is rejected under similar rationale.).  
However, Calo in view of Vasseur does not teach
… switching to a new machine learning algorithm based on analysis of the network stability, … 
Suthar teaches
… switching to a new machine learning algorithm based on analysis of the network stability (This claim limitation is similar in scope to a corresponding limitation in Claim 4, and hence is rejected under similar rationale.), …
Both Calo in view of Vasseur and Suthar are analogous art since they both teach network stability analysis in network assurance systems using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the machine learning based analyzer of Calo in view of Vasseur and enhance it by incorporating the selection component of Suthar as a way to perform selection of different 
Regarding amended Claim 15, Calo teaches
(Currently Amended) A system for performing self-aware service assurance for a software-defined data center ("SDDC"), comprising: 
a non-transitory, computer-readable medium containing instructions (Calo [0071]-[0072]: “The present invention may be a system, a method, and/or a computer program product … The computer program product may include a computer readable storage medium ( or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. … A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se …”); and 
a processor that executes the instructions (Calo [0076]: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”) 
perform stages comprising: 
receiving key performance indicators ("KPIs") of a virtual component in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
receiving physical fault information from a physical component in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
issuing [failure information] based on a model that specifies symptoms and a problem associated with the symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), 
wherein the symptoms are selected based on [network stability] analysis that links events at the virtual component and the physical component (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), 
wherein the symptoms include dynamic KPI thresholds (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), and 
wherein the [identified failures] notifies an orchestrator to perform a corrective action (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
analyzing … network stability related to the virtual and physical components (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); and 
based on the analysis of network stability, tuning the model symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …  
While Calo does teach a process of identifying failures and sending them to a managing entity that includes an orchestration module (as an indirect form of issuing and notifying alerts indicating the detected failures), and an analyzer module that utilizes machine learning techniques to perform network stability analysis, Calo does not explicitly teach
issuing an alert …
wherein the symptoms are selected based on spatial analysis …
wherein the alert notifies …
analyzing, by a machine learning engine …
Vasseur teaches
issuing an alert (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
wherein the symptoms are selected based on spatial analysis (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
wherein the alert notifies (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
analyzing, by a machine learning engine (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
Both Calo and Vasseur are analogous art since they both teach network analyzers that collect physical fault and KPI data and analyzing them to detect network stability issues in a network assurance system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the network analyzer of Calo and enhance it with the alerting and machine-learning algorithms used in the machine-learning based network analyzer of Vasseur as a way to perform detection of network stability issues and failures. The motivation to combine is taught in Vasseur, as provided in the prior art claim mapping of Claim 1 recited above.
However, Calo in view of Vasseur does not teach
…including changing the model to evaluate different KPIs.
Suthar teaches
…including changing the model to evaluate different KPIs (Examiner’s note: Suthar teaches a Selection Component determining a selection of a machine learning model when a new data point is received that corresponds to a particular interval of time. Each new data point is based on data that contains one or more KPIs measurements that need to be dynamically and automatically adjusted, and  each KPI can correspond to a different period of time, which then triggers the selection of different machine learning models (Suthar [0022]-[0024] and [0029]-[0032]).).
Both Calo in view of Vasseur and Suthar are analogous art since they both teach network stability analysis in network assurance systems using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the machine learning based analyzer of Calo in view of Vasseur and enhance it by incorporating the selection component of Suthar as a way to perform selection of different machine learning algorithms. The motivation to combine is taught in Suthar, as provided in the prior art claim mapping of Claim 4 recited above.
Regarding amended Claim 16, Calo in view of Vasseur, in further view of Suthar teaches
(Currently Amended) The system of claim 15, the stages further comprising 
receiving, on a graphical user interface ("GUI"), a user selection of which KPIs are used as symptoms in the model (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.), 
wherein adjusting the model symptoms includes changing the symptoms to a group of KPIs discovered by spatial analytics of the machine learning engine (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.),
wherein the discovered group of KPIs differs from the user selection of KPIs (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.).  
Regarding amended Claim 17, Calo in view of Vasseur, in further view of Suthar teaches
(Currently Amended) The system of claim 15, 
wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis recognizing a pattern of KPI values for a period of time (This claim limitation is similar in scope to a corresponding limitation in Claim 3, and hence is rejected under similar rationale.).  
Regarding original Claim 18, Calo in view of Vasseur, in further view of Suthar teaches
(Original) The system of claim 15, the stages further comprising 
switching to a new machine learning algorithm based on analysis of the network stability (This claim limitation is similar in scope to a corresponding limitation in Claim 4, and hence is rejected under similar rationale.), 
wherein tuning the model symptoms is based on results from the new machine learning algorithm (This claim limitation is similar in scope to a corresponding limitation in Claim 4, and hence is rejected under similar rationale.).  
Regarding original Claim 19, Calo in view of Vasseur, in further view of Suthar teaches 
(Original) The system of claim 15, the stages further comprising 
storing objects in a graph database to represent relationships between physical and virtual network components in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 6, and hence is rejected under similar rationale.), 
wherein spatial analysis uses nodes from the graph database to determine which KPIs and faults to include as symptoms in the model (This claim limitation is similar in scope to a corresponding limitation in Claim 6, and hence is rejected under similar rationale.).  
Both Calo in view of Vasseur and Bigelow are analogous art since they both teach monitoring performance metrics in networks comprising physical and virtual components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the data collector of Calo in view of Vasseur and incorporate the automated threshold update process of Bigelow as a way to dynamically update performance metric thresholds. The motivation to combine is taught in Bigelow, as provided in the prior art claim mapping of Claim 7 recited above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur]; in further view of Suthar et al., U.S. PGPUB 2020/0134441, filed 10/26/2018 [hereafter referred as Suthar] as applied to Claim 15; in even further view of Bigelow, Stephen J., Taming data center disturbances with vRealize Operations Manager, published 4/23/2015, 3 pages [hereafter referred as Bigelow].
Regarding original Claim 20, Calo in view of Vasseur, in further view of Suthar as applied to Claim 15 teaches
(Original) The system of claim 15, 
… packet drop rates … [as metrics] (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.) …
However, Calo in view of Vasseur does not teach
wherein the model compares [metrics] to a dynamic threshold, 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold.  

wherein the model compares [metrics] to a dynamic threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.), 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.).  
Both Calo in view of Vasseur, in view of Suthar and Bigelow are analogous art since they both teach monitoring performance metrics in networks comprising physical and virtual components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the data collector of Calo in view of Vasseur, in view of Suthar and incorporate the automated threshold update process of Bigelow as a way to dynamically update performance metric thresholds. The motivation to combine is taught in Bigelow, as provided in the prior art claim mapping of Claim 7 recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121